DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 11-13, 15-20, 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wagers (US 20160131395 A1).
Regarding claim 1, Wagers discloses a furnace for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a first set of heat exchanger tubes (128, Fig. 3) positioned within an air flow path of the furnace through which an air flow may be directed (Fig. 6C); 
a second set of heat exchanger tubes (116) positioned within the air flow path of the furnace to form a gap extending laterally between the second set of heat exchanger tubes and a wall (206, Fig. 4) of the furnace relative to a direction of the air flow along the air flow path (the gap is between the topmost pipe of heat exchanger 116 and the wall 206); and 
a deflector baffle (218, Fig. 4) positioned within the air flow path and configured to direct a portion of the air flow toward the second set of heat exchanger tubes (Fig. 6C), wherein the first set of heat exchanger tubes and the second set of heat exchanger tubes are offset from one another in the direction of the air flow along the air flow path to form a space extending from the first set of heat exchanger tubes to the second set of heat exchanger tubes, the space is without heat exchanger tubes (see Fig. 3 showing an empty space between the bottommost tubes of the heat exchanger 116 and the first heat exchanger tubes 128), the deflector baffle comprises a downstream end positioned upstream of the gap relative to the direction of the air flow along the air flow path, the deflector baffle comprises a deflecting surface extending from the wall (206) of the furnace toward the second set of heat exchanger tubes, and the deflector baffle is rotationally fixed relative to the first set of heat exchanger tubes and the second set of heat exchanger tubes (Fig. 4).
 
Regarding claim 2, Wagers discloses wherein the deflector baffle is a first deflector baffle (218, Fig. 4), and the furnace includes a second deflector baffle (216, Fig. 4), wherein the first and second deflector baffles are positioned on opposite sides of the air flow path from one another (Fig. 4).  
Regarding claim 3, Wagers discloses wherein the deflector baffle is coupled to an inner surface of the wall of the furnace, and the deflector baffle extends from the inner surface in a downstream direction (Fig. 4). 
Regarding claim 4, Wagers discloses wherein the deflector baffle extends from the inner surface at an acute angle (Fig. 4).  

Regarding claims 1, 8, Wagers discloses a furnace for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a first set of heat exchanger tubes (128, Fig. 3) positioned within an air flow path of the furnace through which an air flow may be directed (Fig. 6C); 
a second set of heat exchanger tubes (topmost straight tubes of heat exchanger 116) positioned within the air flow path of the furnace to form a gap extending laterally between the second set of heat exchanger tubes and a wall (206, Fig. 4) of the furnace relative to a direction of the air flow along the air flow path; and 
a deflector baffle (218, Fig. 4) positioned within the air flow path and configured to direct a portion of the air flow toward the second set of heat exchanger tubes (Fig. 6C), wherein the first set of heat exchanger tubes and the second set of heat exchanger tubes are offset from one another in the direction of the air flow along the air flow path to form a space extending from the first set of heat exchanger tubes to the second set of heat exchanger tubes, the space is without heat exchanger tubes (see annotated Fig. 4 below showing two dashed arrows showing the claimed space without any heat exchanger tubes), the deflector baffle comprises a downstream end positioned upstream of the gap relative to the direction of the air flow along the air flow path, the deflector baffle comprises a deflecting surface extending from the wall (206) of the furnace toward the second set of heat exchanger tubes, and the deflector baffle is rotationally fixed relative to the first set of heat exchanger tubes and the second set of heat exchanger tubes (Fig. 4), and 
wherein the deflector baffle (218) is positioned downstream of the first set of heat exchanger tubes and upstream of the second set of heat exchanger tubes relative to the direction of the air flow along the air flow path (Fig. 4).  

    PNG
    media_image1.png
    520
    535
    media_image1.png
    Greyscale


Regarding claim 9, Wagers discloses (see rejection of claim 1 for citations unless otherwise noted) a furnace for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a first set of heat exchanger tubes positioned within an air flow path of the furnace through which an air flow may be directed; 
a second set of heat exchanger tubes (topmost straight tubes of heat exchanger 116) positioned within the air flow path of the furnace; 
a space extending from the first set of heat exchanger tubes and to the second set of heat exchanger tubes along a direction of the air flow through the furnace, wherein the space is void of heat exchanger tubes (see annotated Fig. 4 in the rejection of claim 8); and 
a deflector baffle positioned within the air flow path and between the first set of heat exchanger tubes and the second set of heat exchanger tubes relative to the direction of the air flow through the furnace, wherein the deflector baffle comprises a deflecting surface contained within the space, the deflector baffle comprises a flange      coupled to a wall of the furnace (see Fig. 4 showing a vertical flange for attaching the baffle 218 with the furnace wall 206), and the deflecting surface extends from the wall toward the second set of heat exchanger tubes.  

Regarding claim 11, Wagers discloses wherein the deflector baffle forms an acute angle with the wall (Fig. 4), and a magnitude of the acute angle is based on an orientation of the first set of heat exchanger tubes and/or of the second set of heat exchanger tubes within the air flow path (the angle is configured so that the baffle does not intercept the first or second set of heat exchanger tubes).  
Regarding claim 12, Wagers discloses wherein a length of the deflecting surface is based on an orientation of the first set of heat exchanger tubes and/or of the second set of heat exchanger tubes within the air flow path (the length is configured so that the baffle does not intercept the second set of heat exchanger tubes, or significantly block the airflow flowing between the baffles and the second heat exchanger).  
Regarding claim 13, Wagers discloses wherein the wall is a first wall (206), the deflector baffle is a first deflector baffle (218), the furnace includes a second wall (204) and a second deflector baffle (216) coupled to the second wall, and the first and second deflector baffles are positioned on opposite sides of the air flow path (Fig. 4).  
Regarding claim 15, Wagers discloses wherein the first and second sets of heat exchanger tubes are configured to receive and circulate a working fluid therethrough to place the working fluid in a heat exchange relationship with the air flow (para. 27).  
Regarding claim 16, Wagers discloses wherein the second set of heat exchanger tubes is arranged within the furnace to form a gap between the second set of heat exchanger tubes and the wall of the furnace (Fig. 4), and the deflector baffle is positioned within the furnace to partially block the gap along the direction of the air flow (Fig. 6C).  
Regarding claim 17, Wagers discloses wherein the first set of heat exchanger tubes, the second set of heat exchanger tubes, and the deflector baffle are each respectively offset from one another in the direction of the air flow (Figs. 4, 6C).  

Regarding claim 18, Wagers discloses a furnace for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a first set of heat exchanger tubes configured to heat an air flow (tubes 128 connected or enclosed by the dotted lines, see annotated Fig. 4 below); 
a second set of heat exchanger tubes (topmost straight tubes of heat exchanger 116) configured to further heat the air flow (para. 27); 
a space extending from the first set of heat exchanger tubes to the second set of heat exchanger tubes, wherein the space extends along each of the first set of heat exchanger tubes and each of the second set of heat exchanger tubes and lacks heat exchanger tubes (see annotated Fig. 4 below showing a dotted boundary enclosing the claimed space);
a wall (206), wherein the first set of heat exchanger tubes is positioned to form a first gap (the term gap is defined to mean “a separation in space”, see merriam-webster.com) extending laterally between the first set of heat exchanger tubes and the wall relative to a direction of the air flow through the furnace (Fig. 4), and the second set of heat exchanger tubes is positioned to form a second gap extending laterally between the second set of heat exchanger tubes and the wall relative to the direction of the air flow through the furnace; and 
a baffle (216) positioned within the space and between the first set of heat exchanger tubes and the second set of heat exchanger tubes along the direction of the air flow through the furnace, wherein the baffle has a deflecting surface extending from the wall toward the second set of heat exchanger tubes to direct the air flow from the first set of heat exchanger tubes toward the second set of heat exchanger tubes (Fig. 6C), a first end (upstream end) of the deflecting surface is positioned downstream of the first gap (Fig. 4), a second end (downstream end) of the deflecting surface is positioned upstream of the second gap, and the baffle is rotationally fixed relative to the wall (Fig. 4).  

    PNG
    media_image2.png
    520
    535
    media_image2.png
    Greyscale

Regarding claim 19, Wagers discloses wherein the deflecting surface is planar (Fig. 4).  
Regarding claim 20, Wagers discloses the second end of the deflecting surface is distal to the wall (Fig. 4).
Regarding claim 26, Wagers discloses the wall, wherein the wall is a first wall (204), the furnace comprises a second wall (206), the first wall and the second wall are positioned at opposite sides of the air flow path, and the space extends from the first wall to the second wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagers (US 20160131395 A1).
Regarding claim 5, Wagers discloses or suggests wherein the acute angle is between 30 degrees and 80 degrees (Fig. 4).  Moreover, the claimed angle is a matter of optimization.  It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the angle determines how much of the air to be heated is directed across the first heat exchanger.  Therefore, the claimed angle optimizes the degree in which the air is heated.   
Regarding claim 6, Wagner discloses wherein the first set of heat exchanger tubes includes at least nine tubes EXCEPT wherein the second set of heat exchanger tubes includes five tubes.  However, the number of second set of heat exchanger tubes is a matter of optimization.  Wagner teaches that the number of heat exchanger tubes (116) “may vary depending on the desired capacity of the furnace 100” (para. 26).  Having more heat exchanger tubes (116) would mean having more heat generating burners feeding the heat exchanger tubes.  Therefore, the number of second set of heat exchanger tubes is matter of optimizing the heat output of the furnace.  
Regarding claim 7, Wagner discloses wherein the first set of heat exchanger tubes includes nine tubes EXCEPT wherein the second set of heat exchanger tubes includes nine tubes.  However, see the Examiner’s arguments for claim 6.  The number of second heat exchanger tubes is a matter of optimization.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagers (US 20160131395 A1) in view of Kim (US 20200033027 A1).
Regarding claim 14, Wagers discloses a third wall (top wall with opening, see Fig. 1) coupled to the first wall (108) and the second wall (106), wherein the third wall has a discharge opening (Fig. 2), and the furnace is configured to discharge the air flow through the discharge opening EXCEPT wherein the first wall has an opening, the furnace is configured to receive an air flow via the opening. 
However, Kim teaches a furnace wherein the first wall (70, Fig. 1) has an opening, the furnace is configured to receive an air flow via the opening.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wagers wherein the first wall has an opening, and wherein the furnace is configured to receive an air flow via the opening.  The motivation to combine is so that the return air from the return air duct can be recirculated back to the blower and reheated.  The result is improved heating efficiency.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered.  Please see the rejections for a response to the arguments.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762